IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50137
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO RODRIGUEZ, also known as
Juan Anthony Rodriguez,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-00-CR-48-ALL
                        - - - - - - - - - -
                         September 27, 2001

Before JOLLY, JONES and SMITH, Circuit Judges.

PER CURIAM:*

     Juan Antonio Rodriguez appeals from his guilty-plea

conviction and sentence for armed robbery, 18 U.S.C. § 2113, and

using and carrying a firearm during a crime of violence, 18

U.S.C. § 924(c)(1)(A).   Rodriguez argues that 18 U.S.C.

§ 924(c)(1)(A)(iii), which prohibits discharging a firearm in

furtherance of a crime of violence, states an element of a

separate, aggravated criminal offense and that it was

unconstitutional to apply the 10-year mandatory minimum sentence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50137
                                -2-

under 18 U.S.C. § 924(c)(1)(A)(iii), when the indictment failed

to allege as an element of the offense that Rodriguez discharged

the firearm.

     We have reviewed the record and the briefs of the parties,

and we discern no reversible error.   Rodriguez’s arguments are

foreclosed by the Supreme Court’s decision in McMillan v.

Pennsylvania, 477 U.S. 79, 81 (1986), and by this court’s recent

decision in United States v. Barton, 257 F.3d 433 (5th Cir.

2001).   Accordingly, his conviction and sentence are AFFIRMED.